                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 SCOTT A. BROWN,

                               Plaintiff,
                                                                           ORDER
        v.
                                                                        17-cv-953-jdp
 BRANDON NIELSON,

                               Defendant.


 SCOTT A. BROWN,

                               Plaintiff,
                                                                           ORDER
        v.
                                                                        18-cv-340-jdp
 CHINIAS,

                               Defendant.



       Pro se plaintiff Scott Brown has two cases pending in this court. In Brown v. Nielson, No.

17-cv-953, he filed a letter explaining that he had been temporarily transferred to Jackson

Correctional Institution (JCI), and that officials at JCI will not allow him to electronically file

documents. Dkt. 19. I construe this letter as a motion an injunction ordering JCI to allow

Brown to electronically file documents with the court. A week later, Brown filed another letter

asking for an update on his motion. Dkt. 21; Brown v. Chinias, No. 18-cv-340, Dkt. 14. Brown

also asks me to explain why the court has not scheduled a pretrial conference in the ’340 case.

He is concerned that he has not received mail sent by the court.
       Regarding the pretrial conference, the court has not scheduled a conference in the ’340

case because the defendant has not yet responded to Brown’s complaint. Brown is not missing

any documents. He simply needs to be patient.

       As for his inability to electronically file documents at JCI, JCI does not have an e-filing

system. And I will not order JCI to create a new e-filing system. Although Brown says that he

cannot file documents without an e-filing system, that is not true—Brown can mail in any

documents that he wishes to file. He has already done so twice.

       Brown says that he has specific documents that he is unable to mail. If prison officials

are somehow interfering with his ability to contact the court, then Brown should be specific

about what exactly the officials are doing and what relief he needs. Brown needs to explain

why, unlike other inmates at JCI, he is unable to mail legal documents.



                                            ORDER

       IT IS ORDERED that plaintiff Scott Brown’s motion for an injunction ordering prison

officials to allow him to electronically file documents, Dkt. 19 in Case No. 17-cv-953, is

DENIED.

       Entered November 29, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
